DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 8-20 and 27-28 in the reply filed on 3/5/21 is acknowledged.  The traversal is on the ground(s) that the species II does not place a serious search burden on the Examiner because the search done for Species I would have to be done for Species II.  This is not found persuasive because the search done for Species I does not include or require the search of F16K 11/20.  Species I is drawn to a pipe connector and Species II is drawn to a valve device.  The search for Species I does not require a search of classes that include valves.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertelo et al. 2012/0024412.
In regard to claim 8, Bertelo et al. discloses (fig. 3A) a fluid management device for handling pressurized fluid comprising:
a two-part jacket 64a, 64b comprising a first half and a second half joined together via a friction fit arrangement, the first half defining a semi-circular inner surface, the second half defining a semi-circular inner surface (see cross-section in fig. 2), the first half and the second half configured to mate with each other to define a circular passageway through the two-part jacket (see fig. 3B), wherein the first half and the second half each have respective socket portions located at an end of the two-part jacket that are configured to mate with each other to define a socket (see cross-section in fig. 2);
a two-part ball housing (16b in fig. 2) comprising a first half and a second half configured to mate and define a ball about an exterior portion of the two-part ball housing, wherein respective inner surfaces of the first half and the second half of the two-part ball housing each define respective semi-circular inner surfaces that define a circular passageway through the two-part ball housing when mated, and wherein the ball is disposed in the socket of the two-part jacket; and
a flexible conduit 12 (see paragraph 13) having a lumen therein dimensioned to carry the pressurized fluid, the flexible conduit disposed within the circular passageways of the two-part jacket and the two-part ball housing.
In regard to claim 9, wherein the two-part jacket and the two-part ball housing have a degree of angular rotation and/or axial movement relative to each other.

In regard to claim 11, further comprising at least one fastener 74 disposed on the two-part ball housing.
In regard to claim 12, wherein the two-part jacket and the two-part ball housing comprise a polymer material (see paragraph 32).
In regard to claim 13, wherein the two-part ball housing 16b defines a connecting end 16a at an end thereof, the connecting end comprising one of a flanged end 16a.
In regard to claim 14, Bertelo et al. discloses a fluid management device for handling pressurized fluid comprising:
a two-part jacket 16a comprising a first half and a second half joined together via one or more hinges or a friction fit arrangement, the first half defining a semi-circular inner surface, the second half defining a semi-circular inner surface, the first half and the second half configured to mate with each other to define a circular passageway through the two-part jacket, wherein the first half and the second half each have respective socket portions located at both ends of the two-part jacket, wherein the respective socket portions are configured to mate with each other to define sockets at both ends of the two-part jacket;
a first ball housing (right 16b in fig. 2) comprising a first half and a second half and configured to mate and define a ball about an exterior portion of the first ball housing, wherein respective inner surfaces of the first half and the second half of the first ball housing each define respective semi-circular inner surfaces that define a circular passageway through the first ball housing when mated, and wherein the ball of the first ball housing is disposed in one of the sockets of the two-part jacket;

a flexible conduit 12 having a lumen therein dimensioned to carry the pressurized fluid, the flexible conduit disposed within the circular passageways of the two-part jacket, the first ball housing, and the second ball housing.
In regard to claim 15, wherein the first and second ball housings 16b have a degree of angular rotation and/or axial movement relative to the two-part jacket.
In regard to claim 16, wherein the two-part jacket 16a is straight.
In regard to claim 17, wherein the two-part jacket 16a, the first ball housing 16b, and the second ball housing 16a are formed of a polymer material (see paragraph 32).
In regard to claim 18, wherein the first ball housing (right 16b) comprises an end having a connecting end 16a.
In regard to claim 19, wherein the second ball housing comprises an end having a connecting end 16a.
In regard to claim 20, further comprising one or more fasteners 74 on the two-part jacket.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. in view of Perricone 4,946,202.
In regard to claims 27 and 28, Betelo et al. discloses serially connected ball and socket portions for allowing relative movement between adjacent ball and socket members, but does not disclose the use of locking members to lock adjacent members in a desired shape.  Perricone teaches that providing adjustable serially connected ball and socket members 12 with locking members 60 is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the ball and socket portions of Bertelo et al. to include locking members, as taught by Perricone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanes, Alexander, Morin, Hoeftmann, Krohn, Lee, DE ‘327, Van Belkom, Rawlinson, Westermayer, Perker, Kimura, Albert, Chieh, Poirier, Male, Perry, Christianson, Roschi and Pradeilles all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679